                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

    MATEEM HUDSON,                                    )
                                                      )
           Plaintiff,                                 )
                                                      )         NO. 3:20-cv-00598
    v.                                                )
                                                      )         JUDGE CAMPBELL
    WILLETTA GRADY, et al.,                           )
                                                      )
           Defendants.                                )

                                           MEMORANDUM

          Mateem Hudson, TDOC# 505868 at Trousdale Turner Correctional Center in Hartsville,

Tennessee, filed a pro se civil rights complaint under 42 U.S.C. § 1983 (Doc. No. 1), an application

to proceed as a pauper (Doc. No. 3), a “Motion for Request” (Doc. No. 4), and a “Formal Request

for Status of Case” (Doc. No. 5). The Complaint is before the Court for an initial review under the

Prison Litigation Reform Act and the in forma pauperis statute.

                         I. APPLICATION TO PROCEED AS A PAUPER

          The Court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because Plaintiff’s application to proceed as a pauper reflects that he cannot pay

the full filing fee in advance, the application (Doc. No. 3) will be GRANTED. The $350.00 filing

fee will be assessed as directed in the accompanying Order. 28 U.S.C. § 1915(b)(1).

                                    II. MOTION FOR REQUEST

          Before turning to the initial review, the Court notes that Plaintiff filed a Motion that was

docketed in both this case (Doc. No. 4) and another case in this Court (Case No. 3:20-cv-00546

(“Case 546”), Doc. No. 9). 1 On August 12, 2020, Judge Trauger dismissed Case 546 for failure to


1
       In Case 546, the listed plaintiff is “Pharaoh Illum-maati,” and the Complaint is signed by “Mateem
Malik Men-Nefer Shakur Rā.” (Case 546, Doc. No. 1 at 3, 4). In this case, the listed plaintiff and Complaint



         Case 3:20-cv-00598 Document 6 Filed 12/04/20 Page 1 of 8 PageID #: 29
comply with a court order and for want of prosecution. (Case 546, Doc. No. 5). On October 15,

2020, the Court received the Motion for Request docketed in both cases, in which Plaintiff

essentially requests that Judge Trauger reconsider the August 12 order of dismissal in Case 546

because he did not receive the orders in that case. And on November 10, 2020, Judge Trauger

vacated the August 12 order of dismissal and instructed Plaintiff to comply with certain

instructions in order to proceed in that case. (Case 546, Doc. No. 10).

        It is unclear what, if any, relief Plaintiff is seeking in this case through the pending Motion

for Request, and the substance of the Motion has been addressed by Judge Trauger in Case 546.

Accordingly, the Motion (Doc. No. 4), as it pertains to this case, will be DENIED as moot.

                       III. FORMAL REQUEST FOR STATUS OF CASE

        In this filing, Plaintiff states that intends to file a “supplemental amendment to further

solidify his initial pleadings.” (Doc. No. 5 at 1). As of now, however, the Court has not received

an Amended Complaint, so the Court must review the Complaint at Doc. No. 1.

                                        IV. INITIAL REVIEW

        The Court must dismiss the Complaint if it is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The Court also must liberally construe pro se pleadings

and hold them to “less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

A. Factual Allegations

        Plaintiff’s allegations reflect that Trousdale Turner employee Willette Grady had authority

to control inmates’ access to the law library. (See Doc. No. 1 at 1–2). For all of May 2020, Plaintiff


signatory is “Mateem Hudson” (Doc. No. 1 at 3), but the Certificate of Service is also signed using the same
name as in Case 546—“Mateem Malik Men-Nefer Shakur Rā” (id. at 4).

                                                     2

      Case 3:20-cv-00598 Document 6 Filed 12/04/20 Page 2 of 8 PageID #: 30
was denied a law library pass, despite having a “verified legal deadline” of May 22 for filing an

application for “permission to appeal to the Supreme Court.” (Id. at 2). That month, Grady also

failed to fulfill several requests for legal cases Plaintiff sent out due to the facility’s lock-down.

(Id.). Additionally, no law library personnel, including Grady, reported to Plaintiff’s housing unit

in May 2020 on the scheduled days “for book-cart and Legal.” (Id.).

        Plaintiff alleges that Assistant Warden Denise Davidson supervised Trousdale Turner

official Kenneth Bailey, who in turn supervised Grady. (Id. at 1). On June 1, 2020, in the presence

of Bailey and Grady, Davidson approved Plaintiff’s access to the law library. (Id. at 1). Around

8:30 a.m. on June 8, however, Grady denied Plaintiff law library access with Bailey present. (Id.).

Both Grady and Bailey knew that Plaintiff had “verified legal deadlines.” (Id.).

        Grady allegedly made the June 2020 law library schedule to allow access to only “her legal

aide,” an inmate named Ferris. (Id. at 2). Plaintiff alleges that Ferris has been the only inmate from

his housing unit on the “library call-out list” since May 29, and that Ferris was the only inmate

allowed law library access on June 8. (Id.). Chief Unit Manager Donelle Harris contacted Grady

and Bailey regarding the June schedule, stating that inmates from Plaintiff’s housing unit were

scheduled for law library access from 8:00 a.m. to 2:00 p.m. on Mondays. (Id.). Grady told Harris

that the June schedule was an “invalid mistake and only relates to the book-cart.” (Id.). On June 8,

Grady also allegedly told her colleagues, “All they want to do is play on the computer.” (Id.).

        Plaintiff brings this action against Willetta Grady and Kenneth Bailey in their individual

and official capacities. (Id. at 1, 5). He requests three million dollars in damages. (Id. at 2).

B. Legal Standard

        To determine if a Complaint passes initial review under the applicable statutes, the Court

applies the same standard as under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Hill v.



                                                   3

      Case 3:20-cv-00598 Document 6 Filed 12/04/20 Page 3 of 8 PageID #: 31
Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court therefore accepts “all well-pleaded

allegations in the complaint as true, [and] ‘consider[s] the factual allegations in [the] complaint to

determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009)). But an assumption of

truth does not extend to allegations that consist of legal conclusions or “‘naked assertion[s]’ devoid

of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 557 (2007)).

C. Analysis

       “There are two elements to a § 1983 claim. First, a plaintiff must allege that a defendant

acted under color of state law. Second, a plaintiff must allege that the defendant’s conduct deprived

the plaintiff of rights secured under federal law.” Handy-Clay v. City of Memphis, Tenn., 695 F.3d

531, 539 (6th Cir. 2012) (citations omitted).

       1. Official-Capacity Claims

       Plaintiff’s official-capacity claims against Willetta Grady and Kenneth Bailey, both

CoreCivic employees (see Doc. No. 1 at 1–2), are essentially claims against CoreCivic itself. See

Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (citing Kentucky v. Graham, 473 U.S. 159, 165

(1985)) (“[I]ndividuals sued in their official capacities stand in the shoes of the entity they

represent.”). Because it “performs the traditional state function of operating a prison,” CoreCivic

“acts under the color of state law for purposes of § 1983.” Thomas v. Coble, 55 F. App’x 748, 748

(6th Cir. 2003) (citing Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996)). To state a

claim against CoreCivic, Plaintiff must allege that his “‘constitutional rights were violated and that

a policy or custom’ of [CoreCivic] ‘was the moving force behind the deprivation of [his] rights.”

Savoie v. Martin, 673 F.3d 488, 494 (6th Cir. 2012) (quoting Miller v. Sanilac Cnty., 606 F.3d 240,



                                                  4

     Case 3:20-cv-00598 Document 6 Filed 12/04/20 Page 4 of 8 PageID #: 32
255 (6th Cir. 2010)). Here, Plaintiff makes no such allegation regarding a “policy or custom” of

CoreCivic. Accordingly, Plaintiff fails to state a claim against CoreCivic, and his official-capacity

claims against Grady and Bailey will be dismissed.

       2. Kenneth Bailey

       Plaintiff also fails to state a claim against Kenneth Bailey in his individual capacity.

Plaintiff alleges that Bailey supervised Willeta Grady, and that Bailey was present on one occasion

when Grady denied Plaintiff law library access. “Section 1983 liability must be premised on more

than . . . the right to control one’s employees.” Everson v. Leis, 556 F.3d 484, 496 (6th Cir. 2009)

(citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)). Thus, to state a claim against a

supervisor official, a plaintiff must allege that “the supervisor encouraged [a] specific incident of

misconduct or in some other way directly participated in it.” Cardinal v. Metrish, 564 F.3d 794,

802–03 (6th Cir. 2009) (quoting Combs v. Wilkinson, 315 F.3d 548, 558 (6th Cir. 2002)). This

requires, at least, a showing that the official “implicitly authorized, approved, or knowingly

acquiesced in the unconstitutional conduct of the offending officers.” Id. at 803 (quoting Combs,

315 F.3d at 558). Here, Bailey’s alleged supervisory authority and presence for one instance of

Grady’s alleged misconduct does not reflect the type of “direct participation” necessary for liability

under Section 1983. Bailey, accordingly, will be dismissed as a party.

       3. Willetta Grady

               A. Criminal Statutes

       Plaintiff asserts that Defendants, including Willetta Grady, violated several federal

criminal statutes. (See Doc. No. 1 at 1–2 (citing 18 U.S.C. §§ 4, 241, 242, 287)). Plaintiff fails to

state a claim on this basis, as he “possesses no private right of action against [Grady] for alleged

violations of those criminal statutes,” and, “as a private citizen, [Plaintiff] has no authority to



                                                  5

     Case 3:20-cv-00598 Document 6 Filed 12/04/20 Page 5 of 8 PageID #: 33
initiate a federal criminal prosecution of [Grady] for [her] alleged unlawful acts.” Kafele v. Frank

& Wooldridge Co., 108 F. App’x 307, 308–09 (6th Cir. 2004) (citations omitted) (holding for 18

U.S.C. §§ 241, 242); Mohwish v. Gentry, Nos. 97-5331, 97-5417, 1998 WL 466567, at *2 (6th

Cir. July 31, 1998) (same for 18 U.S.C. § 4); Bilinski v. Wills Eye Hosp., No. 16-02728, 2016 WL

6247569, at *2 (E.D. Pa. Oct. 26, 2016) (footnote omitted) (same for 18 U.S.C. § 287).

               B. Institutional Policy and Inmate Handbook

       Plaintiff also asserts that Defendants violated his rights under Trousdale Turner

institutional policies and the inmate handbook. (Doc. No. 1 at 3). But inmates cannot state a Section

1983 claim based solely on the failure to follow prison policies. See Grinter v. Knight, 532 F.3d

567, 574 (6th Cir. 2008) (citing Olim v. Wakinekona, 461 U.S. 238, 250 (1983)) (“Failing to follow

proper procedures is insufficient to establish an infringement of a liberty interest.”).

               C. Conclusory Claims

       Plaintiff asserts that Defendants violated his rights to due process and equal protection, and

that they discriminated against him. (Doc. No. 1 at 1, 2, 3). To the extent that he is attempting to

assert a due process claim based on Grady’s alleged denial of legal resources, that claim must be

analyzed under the more specific standard for access-to-courts claims, “not under the rubric of

substantive due process.” See Bishawi v. Ne. Ohio Corr. Ctr., 628 F. App’x 339, 344 (6th Cir.

2014) (quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833, 843 (1998)). Plaintiff’s access-to-

courts claim will be discussed below. And as to Plaintiff’s equal protection and discrimination

claims, Plaintiff does not provide any specific factual allegations that Grady’s alleged actions were

motivated by Plaintiff’s membership in a protected class. Plaintiff, therefore, fails to state a claim

on this basis as well. Id. at 345 (citing Harden-Bey v. Rutter, 524 F.3d 789, 796 (6th Cir. 2008))




                                                  6

      Case 3:20-cv-00598 Document 6 Filed 12/04/20 Page 6 of 8 PageID #: 34
(“Conclusory equal protection claims, without specific factual allegations, are inadequate to state

a civil rights claim.”).

                D. Access to Courts

        The crux of the Complaint is that Willetta Grady denied Plaintiff access to the courts. He

alleges that Grady denied him law library access and failed to fulfill his requests for legal cases,

despite him having “verified legal deadlines.”

        “The Supreme Court has recognized a constitutional right of access to the courts, whereby

a plaintiff with a nonfrivolous legal claim has the right to bring that claim to a court of law.” Flagg

v. City of Detroit, 715 F.3d 165, 173 (6th Cir. 2013) (citing Christopher v. Harbury, 536 U.S. 403,

415 n.12 (2002)). This right is “ancillary to [a lost] underlying claim, without which a plaintiff

cannot have suffered injury by being shut out of court.” Sampson v. Garrett, 917 F.3d 880, 881

(6th Cir. 2019) (quoting Christopher, 536 U.S. at 415). Thus, to state a denial-of-access claim, “a

plaintiff must plead a case within a case, alleging the law and facts sufficient to establish both the

interference with his access to the courts, and the non-frivolous nature of the claim that was lost.”

Brown v. Matauszak, 415 F. App’x 608, 612 (6th Cir. 2011).

        Plaintiff does not meet those “unique pleading requirements” here, id., as he does not

attempt to explain the nature of any claim for which he had “verified legal deadlines.” Indeed,

although Plaintiff alleges that he missed certain deadlines, he does not allege that this caused him

to ultimately lose the associated claims altogether. Accordingly, Plaintiff fails to state a claim

against Grady at this juncture.

                                        V. CONCLUSION

        For these reasons, Plaintiff fails to state a claim for relief under Section 1983. The Court,

therefore, declines to exercise supplemental jurisdiction over any state law claims asserted in the



                                                  7

      Case 3:20-cv-00598 Document 6 Filed 12/04/20 Page 7 of 8 PageID #: 35
Complaint. (See Doc. No. 1 at 2 (referencing negligence); id. at 3 (referencing Tennessee statutes));

28 U.S.C. § 1367(c)(3).

        Accordingly, this action will be DISMISSED. However, this dismissal will be without

prejudice to Plaintiff’s ability to file an Amended Complaint if he can allege sufficient facts to

state a claim in light of the standards explained above. See LaFountain v. Harry, 716 F.3d 944,

951 (6th Cir. 2013) (“[U]nder Rule 15(a) a district court can allow a plaintiff to amend his

complaint even when the complaint is subject to dismissal under the PLRA.”); Brown, 415 F.

App’x at 614 (internal quotation marks and citation omitted) (“[I]f it is at all possible that the party

against whom the dismissal is directed can correct the defect in the pleading or state a claim for

relief, the court should dismiss with leave to amend.”).

       An appropriate Order shall enter.


                                                        ____________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




                                                   8

      Case 3:20-cv-00598 Document 6 Filed 12/04/20 Page 8 of 8 PageID #: 36
